No. 12745

          I N T E SUPREME C U T O T E STATE O MONTANA
               H           OR    F H         F




T E STATE O M N A A ACTING BY AND
 H         F OTN,
THROUGH T E STATE HIGHWAY COMMISSION
         H
O T E STATE O M N A A
 F H          F O T N ,

                               P l a i n t i f f and A p p e l l a n t ,



MARY A. SMITH BELDON, D N L J. and
                       O AD
GERTRUDE SMITH, husband and w i f e ,
JOAN E. SMITH PENDERGAST, and t h e
FEDERAL L N BANK O SPOKANE,
         AD        F

                               Defendants and Respondents.



Appeal from:       D i s t r i c t Court of t h e Second J u d i c i a l D i s t r i c t ,
                   Honorable John B. McClernan, Judge p r e s i d i n g .

Counsel o f Record :

     For A p p e l l a n t :

              Daniel J. S u l l i v a n and James D r i s c o l l , Helena, Montana
              James D r i s c o l l argued, Helena, Montana

     For Respondent :

              C o r e t t e , Smith and Dean, B u t t e , Montana
              Kendrick Smith argued, B u t t e , Montana



                                                 Submitted : January 1 3 , 1975

                                                     Decided :      FEB 1 9 1cJ7S
                                                                      - -    ,



Filed :   -    ;?I@
Mr. J u s t i c e John Conway Harrison d e l i v e r e d t h e Opinion of t h e
Court   .
        This i s an appeal by t h e S t a t e Highway Commission from a
j u r y v e r d i c t rendered i n a condemnation a c t i o n .           The t a k i n g con-
s i s t e d of 61.4 a c r e s f o r t h e c o n s t r u c t i o n of a highway and 7.7
a c r e s f o r c o n s t r u c t i o n permits and easements.         The condemned land
i s included w i t h i n a ranch l o c a t e d a s h o r t d i s t a n c e e a s t of t h e
community o f Melrose, Montana.                  The new i n t e r s t a t e highway c r o s s e s
through t h e ranch from n o r t h t o s o u t h f o r a d i s t a n c e of approxi-
mately one mile and roughly b i s e c t s t h e ranch.                   The j u r y awarded
compensation i n t h e amount of $97,000 which included $30,000 f o r
t h e value of t h e land taken and $67,000 a s d e p r e c i a t i o n t o t h e
remainder.
        A t t r i a l t h r e e w i t n e s s e s t e s t i f i e d a s t o j u s t compensation
f o r t h e landowners and two t e s t i f i e d on b e h a l f of t h e S t a t e .           The
v a l u a t i o n s placed upon t h e condemned land and t h e damages t o t h e
remainder can b e s t be summarized by t h e u s e of t h i s c h a r t :

                                       LANDOWNER'S WITNESSES
                       Value of Land Taken                   Depreciation              Total
1.   DonaldSmith              $55,575
2.   Ralph P o t t s           52,650
3.   Joe Buyan                 52,650

                                        STATE'S    WITNESSES
1.   R u s s e l l Gasser       18,000
2.   Robert Shedd               19,700
*Includes an a d d i t i o n a l amount of $18,800 f o r "cost t o cure".
        O a p p e a l t h e only e r r o r a l l e g e d by t h e S t a t e
         n                                                                     concerns In-
s t r u c t i o n No. 21 given by t h e d i s t r i c t c o u r t .    This i n s t r u c t i o n
reads :
        I'
          You a r e i n s t r u c t e d t h a t you may n o t award compen-
        s a t i o n i n excess of t h e amount of $137,790.00 which
        i s t h e h i g h e s t a p p r a i s a l on b e h a l f of t h e defendants;
        nor may your v e r d i c t be l e s s than t h e sum of $48,800.00,
        t h e amount of t h e lowest testimony o f f e r e d by t h e
        S t a t e of Montana i n t h i s m a t t e r .
    < he burden of proof is upon the defendants to prove
    they are entitled to an amount greater than $48,800.00,
    which is the11lowest testimony offered by the State in
    this matter.
    The issue is whether the district court committed reversible
error necessitating a new trial by placing the sum of $48,800 as
the lowest testimony of the State when one of the State's appraisers,
Russell Gasser, testified to a figure of $38,200.
     The State asserts     Instruction No. 21 is erroneous because
it removed Russell ~asser'stestimony from the jury's consideration
and cites in support 75 Am,Jur 2d, Trial,    §   655, which states:
    "A party is entitled to have the jury consider all
    the evi.dence properly before them in arriving at
    their verdict, and an instruction is erroneous if it
    ignores any material, conflicting, or qualifying
    evidence which the jury are bound to consider in forming
    their verdict, or if it withdraws from their considera-
    tion any evidence, however weak, tending to establish
    material facts. * * *I1.
     In determining why the trial court did not use the lowest
figure testified to we set forth the sequence of events that
transpired while the instructions were being settled:
     "THE COURT: The Court proposes to give Instruction No.
     21 tendered by the landowners.
    "MR. SMITH: May the record show that the landowners
    submitted Instruction D21 with the blank spaces left
    blank and has inserted as its offer of the instruction
    only the higher amount of $137,790.00. The specific
    objection to which the landowner is now objecting is
    the insertion of the sum of $38,200.00 where there is
    testimony by one of the state's own witnesses, Mr. Rohert
    Shedd, that just compensation should be in the higher
    amount of $48,800.00 and that it is not fair, proper,
    legal, equitable or just for the State to seek to get
    the lowest amount of its lowest witness when it has
    testimony by another witness for a higher amount of $10,600.00
    or more.
     "THE COURT : Objec tion sustained.
    ''MR. SULLIVAN: Could we be heard on it for just a
    minute. I think the lowest testimony of just compen-
    sation by the Defendants if (sic) approximately One
    Hundred Twenty-One.
     "MR. SMITH: One Hundred Twenty-one what?
     "MR. SULLIVAN: Thousand.      Somebody had $121,000.00.
     "MR.   SMITH:   That is correct.
    "MR. SULLIVAN: If that is the case, the same thing would
    work that way, that this is some $16,000.00 less.
       "THE COURT:         What d i d you s a y , what i s t h e f i g u r e ?
       "MR, SMITH:          $48,800.00.

       "THE COURT:         The Court now proposes t o g i v e I n s t r u c t i o n No. 21
       a s amended,
       "MR. SULLIVAN: W would o b j e c t t o t h i s on t h e grounds and f o r
                                     e
       t h e reason t h a t a w i t n e s s f o r t h e Defendant has t e s t i f i e d
       t h a t t h e h i g h e s t j u s t compensation i s $121,000.00.        This i s
       a rounded f i g u r e . That t h i s obviously i s approximately
       $16,000.00 l e s s than t h e high f i g u r e now being o f f e r e d and
       t h e r e f o r e s i n c e t h i s i s j u s t compensation a s asked f o r by
       t h e Defendant, t h e f i g u r e given a s t h e high one should n o t
       exceed t h e lowest amount t e s t i f i e d t o by t h e Defendants.
       "THE COURT: Overruled.             II


       I n t r y i n g t o understand why t h e            t r i a l court did not i n s e r t
t h e lowest f i g u r e t e s t i f i e d t o i t would appear t h a t a s a t r i a l
t a c t i c , counsel f o r t h e S t a t e t r i e d t o g e t t h e middle f i g u r e of
$121,075 i n t o I n s t r u c t i o n No. 21, r a t h e r than t h e $137,790 f i g u r e
and i n s o doing t o lower t h e maximum by some $16,000.                           He appears
t o have been w i l l i n g t o l e t h i s lowest f i g u r e go by t h e board s o a s
t o s t r i k e down t h e landowners' h i g h e s t f i g u r e .        I f t h i s were h i s

t a c t i c , i t d i d n o t work o r i t s o confused t h e t r i a l c o u r t t h a t
t h e Gasser testimony was overlooked.                     It was t h e s t a t e ' s d u t y t o
s e e t h a t t h e t r i a l c o u r t d i d n o t m i s s t h e proper f i g u r e s .
       The landowners argue t h e S t a t e i s precluded from contending
t h e c o u r t ' s view was erroneous.            I n view of t h e apparent confusion
    t h e time of s e t t l i n g of i n s t r u c t i o n s t h e r e i s no m e r i t t o t h e i r
position.        Rule 51, M.R.Civ.P.,            concerning i n s t r u c t i o n s t o t h e j u r y ,
states i n part:
       "*   **      Objections made s h a l l s p e c i f y and s t a t e t h e
       p a r t i c u l a r grounds on which t h e i n s t r u c t i o n i s o b j e c t e d
       t o and i t s h a l l n o t be s u f f i c i e n t i n s t a t i n g t h e
       ground of such o b j e c t i o n t o s t a t e g e n e r a l l y t h e i n s t r u c -
       t i o n does n o t s t a t e t h e law o r i s a g a i n s t t h e law, b u t
       such ground of o b j e c t i o n s h a l l s p e c i f y p a r t i c u l a r l y
       wherein t h e i n s t r u c t i o n i s i n s u f f i c i e n t o r does n o t s t a t e
       t h e law, o r what p a r t i c u l a r c l a u s e t h e r e i n i s o b j e c t e d
       to.    **       *"*


       The purpose of Rule 51, M.R.Civ.P.,                      i s t o give t h e d i s t r i c t
c o u r t judge an o p p o r t u n i t y t o c o r r e c t h i s own e r r o r s .   This Court
has r e p e a t e d l y held t h a t o b j e c t i o n s t o i n s t r u c t i o n s cannot be heard
on appeal u n l e s s they were i n i t i a l l y r a i s e d i n t h e t r i a l c o u r t .
     Seder v. Kiewit s o n s ' Co., 156 Mont. 322, 479 P.2d 448; S a l v a i l
     v. Great Northern Railway Co.,                      156 Mont. 1 2 , 473 P.2d 549; Cross
     v. Trethe-,            155 Mont. 337, 471 P.2d 538.
             Here, on a p p e a l , t h e S t a t e a r g u e s t h e i n s t r u c t i o n was
     erroneous because i t prevented t h e S t a t e from having t h e j u r y con-
     s i d e r t h e testimony of one of i t s e x p e r t w i t n e s s e s and i t prevented
     t h e S t a t e from p r e s e n t i n g i t s theory o f t h e c a s e .            However, n e i t h e r
     of t h e s e o b j e c t i o n s was c l e a r l y r a i s e d i n t h e t r i a l c o u r t .    Accordingly,
     we d e c l i n e t o r e v e r s e t h e d i s t r i c t c o u r t on an erroneous i n s t r u c t i o n
     when t h e o b j e c t i o n t o t h a t i n s t r u c t i o n was n o t d i s t i n c t l y s t a t e d .
             The judgment of t h e d i s t r i c t c o u r t i s affirmed.




//      Chief J u s t i c e




     / Justices.                                     I